Citation Nr: 0024122	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-17 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected urethritis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which denied an increase in a 
noncompensable rating for service-connected urethritis; the 
veteran appealed for an increased rating.

In November 1996, the veteran submitted a statement in which 
he appears to be submitting a claim for service connection 
for an enlarged prostate.  This issue is not in appellate 
status, and is referred to the RO for appropriate action.


REMAND

The veteran contends that his service-connected urethritis is 
more disabling than currently evaluated.  His claim for an 
increased rating is well grounded, meaning plausible, and the 
file shows there is a further VA duty to assist in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

The Board notes that the veteran's last VA compensation 
examination to evaluate his urethritis was performed in 
October 1968, and he alleges the condition has worsened.  
Given these circumstances, a current VA genitourinary 
examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The examiner should identify all current 
genitourinary conditions, and should identify the symptoms 
resulting solely from urethritis.  Any ongoing medical 
records should also be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment or 
examination for urethritis since 1995.  
The RO should then obtain copies of the 
related medical records (which are not 
already associated with the file), and 
such records should be added to the 
claims folder. 

2.  The RO should have the veteran 
undergo a VA genitourinary examination to 
determine the severity of the service-
connected urethritis.  The examiner 
should identify all current genitourinary 
conditions, and should identify the 
symptoms resulting solely from 
urethritis.  The claims folder should be 
made available to and reviewed by the 
doctor in conjunction with the 
examination.

3.  Following completion of the above 
development, the RO should review the 
claim for an increased rating for 
urethritis.  If the claim remains denied, 
then a supplemental statement of the case 
should be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	K. OSBORNE 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




